Title: From James Madison to William Jarvis, 1 November 1805
From: Madison, James
To: Jarvis, William


          
            private
            Dear Sir
            Washington Novr. 1. 1805
          
          Having just recd notice of the proposed trip of Mr. Smith to Madrid thro’ Lisbon I avail myself of the opportunity to thank you for your attention to the Wine, and for the extras on their way for Mrs. Madison. The two pipes are arrived. Having just returned to this place, after a long detention at Philada. by the situation of Mrs. M.’s health at length happily restored, I have not yet broached them, or even tasted the samples in the little box. The bills are not yet presented. They will be duly honored.
          Congs. do not meet this year till Decr. Their Sessi⟨on⟩; will involve important topics growing out of the conduc⟨t⟩; of different nations of Europe towards this Country.
          For the current information at home, I refer to a few newspapers inclosed. Our Seasons throughout the presen⟨t⟩; year have been somewhat irregular; but have given Crops of Wheat liberal in quantity, and almost without example in excellence of quality. The crops of Maiz are diversified, on the whole rather deficient: In Penna. Maryland & New. Jersey very short indeed. With my best wishes I remain very respectfully Yr. friend & sert.
          
            James Madison
          
        